Citation Nr: 1410295	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  08-08 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a disability rating greater than 10 percent for residuals of a low back injury. 

2. Entitlement to a disability rating greater than 10 percent for chronic obstructive pulmonary disease (COPD) due to paint exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel



INTRODUCTION

The Veteran had active duty from July 1986 to November 1986, May 1987 to July 1987, and February 1988 to February 1992. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran indicated on his March 2008 VA Form 9 that he wished to testify at a Board hearing. In April 2008 correspondence, he withdrew the hearing request.

The Board remanded the claim in August 2011.  There has been substantial compliance with the mandates of the remand in regards to the issue of a disability rating greater than 10 percent for residuals of a low back injury and the Board will proceed to adjudicate that issue.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of increased rating for COPD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During the period on appeal, the Veteran's service-connected low back disability was not shown to have been manifested by forward flexion of the thoracolumbar spine 60 degrees or less; or combined range of motion of the thoracolumbar spine 120 degrees or less; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for residuals of a low back injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5237, 5243 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

I.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also, Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The duty to notify was satisfied via a letter sent to the Veteran in February 2007.

The duty to assist has also been satisfied.  VA has obtained the Veteran's VA medical records and private treatment records identified by the Veteran as relevant to the appeal.  The Veteran was also afforded VA examinations in April 2007 and October 2011.  The VA examinations are adequate, as the examiners considered the Veteran's statements and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  The Board has also reviewed records on Virtual VA and the Veterans Benefits Management System (VBMS).   

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time. 

II.  Higher Evaluations

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant. 38 C.F.R. § 4.3.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40.

III.  Rating Criteria

The Veteran contends that his lumbar spine disability is more severe than contemplated by the currently assigned evaluation.  The Veteran's lumbar spine disability is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5237, pertaining to lumbosacral strain.  

Disabilities of the spine are to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a , Diagnostic Codes 5235-5242.  Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined below), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 . 38 C.F.R. § 4.71a , Diagnostic Code 5242. 

Under the General Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease: A 20 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assignable for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation may be assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Any associated objective neurological abnormalities are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2). 

The Veteran was service-connected for his low back pain in February 1992 after an injury in 1991.

During the pendency of this claim, the Veteran was afforded a VA spine examination in April 2007.  The Veteran reported occasional pain and said he does not take medication for his back.  He also reported that he does not use an assistive device and does not experience any limitation regarding his ability to walk.

Upon examination, head position was noted to be normal.  There was no gibbus, kyphosis, lumbar flattening, or lumbar lordosis.  Motor, sensory, and reflex examinations all showed normal results.  There was no ankylosis.

Range of motion (ROM) testing showed flexion and extension were normal at 95 and 35 degrees respectively.  Right and left lateral flexion was noted to be 40 degrees each.  Left and right lateral rotation was noted to be 35 degrees each.  There was no pain on motion.  Imaging testing was conducted and showed a normal impression.

The examiner noted that the Veteran works full-time and his back condition had no effect on his occupation or daily activities.  

The Veteran has been receiving treatment at the Amarillo VA Medical Center (VAMC) since 1992.  Reviewing the records dated during the pendency of this appeal, beginning in January 2006, a year prior to the date of claim, there has been no treatment for his low back condition.  Therefore, there are no VA treatment records of note related to this issue.

The Veteran's most recent VA spine examination was conducted in October 2011, pursuant to the Board remand.  He was again diagnosed with low back pain.  The Veteran reported that he does not experience flare-ups that impact the function of his low back.  The report noted that the Veteran does not use an assistive device.  

On ROM testing, forward flexion was normal at 90 degrees and there was no objective evidence of painful motion.  Extension was normal at 30 degrees and there was no objective evidence of painful motion.  Right lateral flexion ended at 25 degrees and there was no objective evidence of painful motion.  Left lateral flexion was normal at 30 degrees and there was no objective evidence of painful motion.  Right lateral rotation was normal at 30 degrees and there was no objective evidence of painful motion.  Left lateral rotation was normal at 30 degrees and there was no objective evidence of painful motion.

The Veteran was able to perform repetitive-use testing with 3 repetitions with no additional limitation in ROM.  The examiner reported that the Veteran does not have any functional loss and/or functional impairment of the thoracolumbar spine.  The report noted that the Veteran does not have localized tenderness or pain to palpation.

Muscle strength, reflex, and sensory testing all showed normal results.  The examiner also reported that the Veteran does not have muscle atrophy.  The straight leg raising test was negative.  The report noted that the Veteran does not have radicular pain or any other signs or symptoms of radiculopathy.  The examiner reported that the Veteran does not have IVDS of the thoracolumbar spine.  The examiner found that the Veteran does not have guarding or muscle spasm and does not have an abnormal spinal contour, reversed lordosis, or abnormal kyphosis.

The examiner opined that the Veteran's low back condition does not impact his ability to work.

In deciding the claim, the Board has considered the Veteran's statements and reports of symptoms.  While he reported only occasional back pain at his October 2007 VA examination, the Veteran alleged in his Notice of Disagreement in November 2007 that he experiences constant back pain that limits his ability to participate in physical activities.  He made similar statements in July 2008 and August 2009.  His statements describing his symptoms are considered to be competent evidence.  King v. Shinseki, 700 F .3d 1339, 1344 (Fed.Cir.2012) (quoting Buchanan v. Nicholson, 451 F.3d 1331,1335 (Fed.Cir.2006)).  These statements, however, must be viewed in conjunction with the medical evidence as required by the rating criteria.  In determining the appropriate rating, the competent medical evidence has greater probative weight than the Veteran's lay statements.

Based on a review of the evidence, the Board finds that a rating in excess of 10 percent is not warranted under DC 5237.  Forward flexion was normal at both VA examinations.  The only ROM test that indicated less than normal results was right lateral flexion at the April 2011 examination.  Based on that result, the combined range or motion was greater than 120 degrees but less than 235 degrees.  At no time during the pendency of this appeal, has there been evidence that the combined ROM was 120 degrees or less.  Also, the examiner at the April 2011 examination found no guarding or muscle spasm and no abnormal spinal contour, reversed lordosis, or abnormal kyphosis.  Therefore, the Veteran is not entitled to a disability rating in excess of 10 percent.

The Board has considered whether the Veteran's lumbar spine disability warrants a separate compensable evaluation for any associated neurological disorders.  However, the examinations were negative for radiculopathy as the straight leg raise test was negative.  Further, the October 2011 examiner noted that there was no radiculopathy.  In addition, there is no evidence of record the Veteran has ever experienced bowel or bladder impairment secondary to his service-connected back disability.  Therefore, additional separate ratings for neurologic manifestations of the Veteran's lumbar spine disability are not warranted.  

As the Veteran has not been diagnosed with IVDS, consideration of an increased rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.
 
In evaluating musculoskeletal disabilities, VA must determine whether the joint in question exhibits weakened movement, excess fatigability, or incoordination, and whether pain could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  The October 2011 VA examiner noted that the Veteran does not suffer from functional loss or functional impairment of the lumbar spine, including weakened movement, excess fatigability, or incoordination.  Further, the Veteran denied flare-ups at the examination.

IV.  Other Considerations

Finally, the Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's lumbar spine disability (mainly pain and limitation of motion) are contemplated by the applicable rating criteria.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 (1995).  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, there is no evidence of unemployability due to the Veteran's service-connected low back disability.  Further consideration of TDIU is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A.
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 10 percent for service-connected residuals of a low back injury is denied.


REMAND

The Board previously remanded the issue of a disability rating greater than 10 percent for COPD in August 2011 and ordered a VA examination, including a pulmonary function test (PFT).  There has not been compliance with this order and another remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

While the Veteran was afforded a VA examination in October 2011, there was no pulmonary function test (PFT).  The examination report indicates that the Veteran did not report for the ordered PFT.  However, the Veteran's representative argues in the February 2014 Veteran's Appellate Brief that the October 2011 VA examination report "does not show that a PFT was scheduled for the Veteran."  Also, the VA examiner indicated that the Veteran failed to report to an ordered 2007 PFT.  That is not the case as the results of the April 2007 PFT are in the paper claims file.  Given the confusion regarding whether the Veteran was ever scheduled for a PFT at his most recent VA examination, one must be ordered.

As noted in the previous remand, the Veteran underwent a PFT in April 2007 which did not conform to VA regulations.  First, the April 2007 PFT report only noted findings pre-drug rather than post-drug.  Also, the April 2007 PFT report did not include a DLCO(SB) test and the examiner did not state why the DLCO(SB) test would not be useful or valid in this particular case.  As such, the April 2007 VA respiratory examination is inadequate.  On remand, the Veteran should be afforded a new VA respiratory examination that conforms with VA's requirements for respiratory disorders.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination, including a PFT, to determine the current nature of his COPD due to paint exposure.  The claims file must be made available to the examiner for review.  All indicated tests should be conducted.

On PFT, the examiner should identify pre and post-bronchodilator findings for FEV-1, FVC, and DLCO (SB).  If a DLCO(SB) test is not included, the examiner should state why the DLCO(SB) test would not be useful or valid in this particular case. 

2.  Thereafter, readjudicate the Veteran's claim.  If any benefit sought by this appeal is not granted, then provide the Veteran and his representative with a supplemental statement of the case and afford him a reasonable period to respond.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


